In an action, inter alia, to recover damages for wrongful death, defendants City of New York and New York City Health and Hospitals Corporation appeal from so much of an order of the Supreme Court, Queens County (Hyman, J.), dated September 30, 1982, as denied their motion to dismiss the cause of action for wrongful death. 11 Order reversed insofar as appealed from, on the law, with costs, and motion to dismiss the wrongful death cause of action granted as to the appellants. H Decedent died on February 1, 1978 and the instant action seeking recovery, inter alia, for wrongful death was commenced on February 1, 1980. The wrongful death action against the New York City Health and Hospitals Corporation had to be commenced within one year and 90 days from the date of the decedent’s death (Brennan v City of New York, 59 NY2d 791). Accordingly, that branch of the motion to dismiss the wrongful death cause of action should be granted as to that party. Furthermore, the City of New York is not a proper party to this action (see Brennan v City of New York, 88 AD2d 871, affd 59 NY2d 791, supra). Lazer, J. P., Thompson, Niehoff and Boyers, JJ., concur.